Exhibit 10.3

Avantor, Inc.

2019 EMPLOYEE STOCK PURCHASE PLAN

Article I

Purpose and Scope of the Plan

1.1 Purpose. This Avantor, Inc. 2019 Employee Stock Purchase Plan (the “Plan”)
is intended to encourage employee participation in the ownership and economic
progress of the Company. It is the Company’s intention to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code. Accordingly,
the provisions of the Plan shall be administered in a manner that is consistent
with the requirements of Section 423 of the Code.

1.2 Definitions. Unless the context clearly indicates otherwise, the following
terms have the meaning set forth below:

“Account” shall mean an account established and maintained in the name of each
Participant.

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

“Change in Control” shall have the meaning set forth in the Equity Incentive
Plan.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with any applicable regulations issued thereunder.

“Committee” shall mean the Compensation and Human Resources Committee of the
Board, and any successor committee thereto or such other committee of the Board
as may be designated by the Board to administer this Plan in whole or in part,
including any subcommittee of the Board as designated by the Board, which
Committee or sub-committee shall administer the Plan as provided in Section 1.3
hereof.

“Company” shall mean Avantor, Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.

“Compensation” shall mean the fixed salary or base hourly wage paid by the
Company to an Employee as reported by the Company to the United States
government (or other applicable government) for income tax purposes, including
an Employee’s portion of salary deferral contributions pursuant to
Section 401(k) of the Code and any amount excludable pursuant to Section 125 of
the Code, but excluding any commissions, bonus, fee, overtime pay, severance
pay, expenses, stock option or other equity incentive income, or other special
payment or any credit or benefit under any employee plan maintained by the
Company. Notwithstanding the foregoing, the Committee may, in its discretion,
(i) on a uniform and nondiscriminatory basis, establish a different definition
of “Compensation” for a subsequent Option Period prior to such subsequent Option
Period and (ii) make decisions about how Compensation should be interpreted for
Employees outside the United States to the extent there are items of
compensation not specifically addressed above.

“Continuous Service” shall mean the period of time, uninterrupted by a
termination of employment (other than a termination as a result of a transfer of
employment among the Company or a Designated Subsidiary), that an Employee has
been employed by the Company or a Designated Subsidiary (or any combination of
the foregoing) immediately preceding an Option Period. Such period of time shall
include any approved leave of absence. Any determinations as to whether a
Participant has had Continuous Service shall be made by the Committee in its
sole discretion.



--------------------------------------------------------------------------------

“Designated Subsidiary” shall mean any subsidiary corporation of the Company (as
determined in accordance with Section 424 of the Code) that has been designated
by the Committee to participate in the Plan.

“Employee” shall mean any full-time or part-time employee of the Company or a
Designated Subsidiary who customarily works for the Company or Designated
Subsidiary, as the case may be, for a minimum of eighteen (18) hours per week.

“Equity Incentive Plan” shall mean the Company’s 2019 Equity Incentive Plan, as
amended from time to time, or any successor plan thereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, together with any applicable regulations issued thereunder.

“Exercise Date” shall mean the last Trading Day of each Option Period.

“Fair Market Value” shall have the meaning set forth in the Equity Incentive
Plan.

“New Exercise Date” shall mean a new Exercise Date, as designated by the
Committee, if the Committee shortens any Option Period then in progress.

“Option Period” shall mean such duration (not to exceed twenty-seven
(27) months) as shall be determined by the Committee prior to the beginning of
such Option Period. Unless the Committee determines otherwise before the
beginning of the Option Period, Option Periods shall commence at six (6)-month
intervals on each January 1 and July 1 (or the next Trading Day, if such date is
not a Trading Day) over the term of the Plan, and each Option Period shall last
for six (6) months, ending on June 30 or December 31, as the case may be (or the
preceding Trading Day, if such date is not a Trading Day). Accordingly, unless
the Committee determines otherwise, two separate Option Periods shall commence
in each calendar year during which the Plan remains in existence.
Notwithstanding the foregoing, the initial Option Period shall not commence
until the date first specifically authorized by the Committee, subject to the
Company’s prior registration of the Stock on Form S-8.

“Option Price” shall mean the purchase price of a share of Stock hereunder as
provided in Section 3.1 hereof.

“Participant” shall mean any Employee who (i) is eligible to participate in the
Plan under Section 2.1 hereof and (ii) elects to participate.

“Plan” shall have the meaning set forth in Section 1.1 hereof.

“Plan Manager” shall mean any Employee appointed pursuant to Section 1.3 hereof.

“Stock” shall mean shares of the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such Stock may be
converted or into which it may be exchanged).

“Trading Day” shall mean a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

1.3 Administration of Plan. Subject to oversight by the Board of Directors or
the Board’s Compensation and Human Resources Committee, as applicable, the
Committee shall have the authority to administer the Plan and to make and adopt
rules and regulations not inconsistent with the provisions of the Plan or the
Code. Its interpretations and decisions in respect of the Plan shall, subject to
the aforesaid, be

 

2



--------------------------------------------------------------------------------

final and conclusive. The Committee shall have the authority to appoint an
Employee as Plan Manager and to delegate to the Plan Manager such authority with
respect to the administration of the Plan as the Committee, in its sole
discretion, deems advisable from time to time. To the extent required for
transactions under the Plan to qualify for the exemptions available under Rule
16b-3 promulgated under the Exchange Act all actions relating to awards to
persons subject to Section 16 of the Exchange Act shall be taken by the Board
unless each person who serves on the Committee is a “non-employee director”
within the meaning of Rule 16b-3 or such actions are taken by a sub-committee of
the Committee (or the Board) comprised solely of “non-employee directors.” No
member of the Board or the Committee nor any Plan Manager shall be personally
liable for any action, determination, or interpretation made in good faith with
respect to the Plan, and all members of the Board and the Committee and each
Plan Manager shall be fully indemnified by the Company with respect to any such
action, determination or interpretation.

1.4 Effective Date of Plan. The Plan shall become effective on the date
established for that purpose by the Committee, if, prior to that date, the Plan
(i) has been adopted by the Board of Directors of the Company and (ii) has been
approved by the stockholders of the Company, in any manner permitted by
applicable law; provided, however, that such stockholder approval occurs on a
date no later than twelve (12) months following the date the Plan is so adopted.

1.5 Termination of Plan. The Plan shall continue in effect through and including
the tenth anniversary of the approval of the Plan by the stockholders, unless
terminated prior thereto pursuant to Section 4.3 hereof, or by the Board of
Directors or the Committee, each of which shall have the right to terminate the
Plan at any time. Upon any such termination, the balance, if any, in each
Participant’s Account shall be refunded to him, or otherwise disposed of in
accordance with the policies and procedures prescribed by the Committee in cases
where such a refund may not be possible.

Article II

Participation

2.1 Eligibility. Participation in the Plan is limited to Employees who meet the
requirements of this Section 2.1. Each Employee who, on the start date of an
Option Period, will have at least one hundred eighty (180) days of Continuous
Service may become a Participant by completing the enrollment procedures
prescribed by, or on behalf of, the Committee or the Plan Manager, as revised
from time to time. Employees who are included in a unit of Employees covered by
a collective bargaining agreement subject to the National Labor Relations Act,
29 U.S.C. §§ 151-169, shall be eligible to participate in the Plan if such
agreement provides that the Employees shall be covered by the Plan or the
collective bargaining representatives and the Company or Designated Subsidiary,
as applicable, have otherwise agreed to extend coverage under the Plan to such
Employees. No Employee may participate in the Plan if such Employee, immediately
after the end of an Option Period, would be deemed for purposes of
Section 423(b)(3) of the Code to possess five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any
subsidiary (which for purposes of this Section 2.1 shall be calculated pursuant
to the rules of Section 424 of the Code). The Committee may, prior to the
commencement of an Option Period, exclude from participation any Employee who,
at the time of the commencement of the Option Period, is a highly compensated
employee (within the meaning of Section 414(q) of the Code) or is an officer of
the Company subject to the reporting requirements of Section 16(a) of the
Exchange Act provided that such exclusion is applied in an identical manner to
all such highly compensated employees or officers, as applicable, of the Company
and each Designated Subsidiary whose employees are Participants under the Plan.

 

3



--------------------------------------------------------------------------------

2.2 Payroll Deductions. Payment for shares of Stock purchased hereunder shall be
made by authorized payroll deductions from each payment of Compensation in
accordance with instructions received from a Participant. Such deductions shall
be expressed as a whole number percentage which shall be at least one percent
(1%) but not more than ten percent (10%). Once enrolled in the Plan, an Employee
shall continue to participate in the Plan until such participation is terminated
in accordance with Sections 5.1 and/or 5.2 hereof. Under the foregoing automatic
enrollment provisions, payroll deductions will continue at the level in effect
immediately prior to any subsequent Option Period, unless changed in advance by
the Participant in accordance with this Section 2.2. A Participant may not
increase the deduction during an Option Period; provided that no more than once
per Option Period, a Participant may decrease the deduction (no later than 30
days prior to the end of the Option Period) by completing any forms prescribed
by, or on behalf of, the Committee or the Plan Manager, as revised from time to
time. In the event a Participant elects to decrease their deduction as
contemplated by the previous sentence, payroll deductions for all subsequent
Option Periods will continue at the newly elected rate. Notwithstanding the
foregoing, a Participant may change the percentage deduction for any subsequent
Option Period by filing notice thereof with the Company prior to the date on
which such Option Period commences. Any Participant who discontinues payroll
deductions during an Option Period may again become a Participant for a
subsequent Option Period upon completion of the enrollment procedures prescribed
by, or on behalf of, the Committee or the Plan Manager, as revised from time to
time. Amounts deducted from a Participant’s Compensation pursuant to this
Section 2.2 shall be credited to such Participant’s Account. A Participant may
not make any additional payments into such Account; provided, that Company may
allow Participants in jurisdictions where payroll deductions may not be
permissible under the laws of that jurisdiction to contribute to the Plan by
means other than payroll deductions.

Article III

Purchase of Shares

3.1 Option Price. The Option Price per share of the Stock sold to Participants
hereunder shall be eighty five percent (85%) of the lesser of (a) the Fair
Market Value of such share on the Exercise Date of an Option Period or (b) the
Fair Market Value of such share on the first day of the applicable Option Period
(or, in each case, such greater percentage as is determined by the Committee in
advance of an Option Period), but in no event shall the Option Price per share
be less than the par value of the Stock.

3.2 Purchase of Shares. On each Exercise Date, the amount in a Participant’s
Account shall be charged with the aggregate Option Price of the largest number
of whole shares of Stock that can be purchased with such amount, subject to the
limitations imposed by this Plan (including, without limitation, Sections 2.1
and 3.3 hereof). Unless otherwise provided by the Committee, the number of
shares of Stock purchased by each Participant on the Exercise Date shall be
deposited into an account established in the Participant’s name with the stock
brokerage or other financial services firm designated by the Committee. The
balance, if any, in such Account shall be carried forward to the next succeeding
Option Period; provided that any payroll deductions accumulated in a
Participant’s Account that are not applied toward the purchase of shares on an
Exercise Date due to limitations imposed by this Plan (including, without
limitation, Sections 2.1 and 3.3 hereof) shall be returned to the Participant
without interest (unless the Company determines that it is obligated to do so
pursuant to laws applicable in a particular jurisdiction).

3.3 Limitations on Purchase.

3.3.1 Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan if, immediately after the grant, such
Employee’s right to purchase shares under all employee stock purchase plans (as
described in Section 423 of the Code) of the Company and any parent corporation
or subsidiary corporation of the Company (as determined in accordance with
Section 424 of the Code) would accrue at a rate per Option Period which exceeds
the lesser of: (a) twenty-five thousand dollars ($25,000) or (b) an amount equal
to ten percent (10%) of the Employee’s annualized Compensation in effect at the
start of such Option Period, in each case, of the Fair Market Value of such
shares (determined at the time such option is granted); provided, however, that
for any calendar year in which such option would

 

4



--------------------------------------------------------------------------------

be outstanding at any time, an Employee’s right to purchase shares under all
employee stock purchase plans (as described in Section 423 of the Code) of the
Company and any parent corporation or subsidiary corporation of the Company may
not accrue at a rate which exceeds twenty-five thousand dollars ($25,000) in the
aggregate (as determined at the time such option is granted).

3.3.2 To the extent necessary to comply with Section 423(b)(8) of the Code and
the limitations on purchase in this Section 3.3, a Participant’s payroll
deductions may be decreased to zero percent (0%) during any Option Period which
is scheduled to end during any calendar year, such that the aggregate of all
payroll deductions accumulated with respect to such Option Period and any other
Option Period ending within the same calendar year is no greater than
twenty-five thousand dollars ($25,000). Payroll deductions shall re-commence at
the rate provided for by the Participant’s prior election at the beginning of
the first Option Period which is scheduled to end in the following calendar
year, unless suspended by the Participant pursuant to Section 2.2 hereof. Unless
otherwise determined by the Committee prior to an Option Period and subject to
the limits imposed under this Section 3.3, the maximum number of shares of Stock
that may be purchased by an individual Participant in any such Option Period
shall be three thousand (3,000) shares of Stock.

3.3.3 In accordance with Section 423 of the Code, all Employees granted options
under the Plan who are participating in an Option Period shall have the same
rights and privileges under the Plan, except that the amount of Stock which may
be purchased by any Employee under options granted pursuant to the Plan shall
bear a uniform relationship to the total compensation (or the basic or regular
rate of compensation) of all Employees. All rules and determinations of the
Committee in the administration of the Plan shall be uniformly and consistently
applied to all persons in similar circumstances.

3.4 Transferability of Rights. Rights to purchase shares hereunder shall be
exercisable only by the Participant. Such rights and any payroll deductions
credited to a Participant’s account may not be assigned, transferred, pledged,
or otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution or as provided in Section 5.2 hereof.

Article IV

Provisions Relation to Common Stock

4.1 Stock Reserved; Delivery of Stock. A maximum of two million (2,000,000)
shares of Stock may be purchased under the Plan (subject to adjustment in
accordance with Section 4.2.1 hereof). Subject to the limitation in the
preceding sentence, as determined by the Committee in its sole discretion, any
shares of Stock purchased under the Plan may be either newly issued shares,
existing treasury shares, or new purchases in the open market.

4.2 Adjustment for Changes in Stock; Change in Control.

4.2.1 In the event that adjustments are made in the number of outstanding shares
of Stock or such shares are exchanged for a different class of stock of the
Company or for shares of stock of any other corporation by reason of merger,
consolidation, stock dividend, extraordinary cash dividend, stock split or
otherwise, the Committee may make appropriate adjustments in (i) the number and
class of shares or other securities that may be reserved for purchase, or
purchased, hereunder, and (ii) the Option Price. All such adjustments shall be
made in the sole discretion of the Committee, and its decision shall be binding
and conclusive. The existence of the Plan and any options granted hereunder
shall not affect in any way the right or power of the Board of Directors or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or a
subsidiary, any issue of debt, preferred or prior preference stock ahead of or
affecting Stock, the authorization or issuance of additional shares of Stock,
the dissolution

 

5



--------------------------------------------------------------------------------

or liquidation of the Company or any subsidiary, any sale or transfer of all or
part of the Company’s or a subsidiary’s assets or business or any other
corporate act or proceeding. The Board of Directors may at any time terminate an
Option Period then in progress and provide, in its discretion, that
Participants’ then outstanding Account balances shall be used to purchase shares
pursuant to Article III or returned to the applicable Participants.

4.2.2 Unless otherwise provided in the applicable agreement, the consummation of
which will result in a Change in Control, in the event of a Change in Control,
the applicable Option Period will be shortened by setting a New Exercise Date on
which such Option Period shall end; provided, that such New Exercise Date may be
no later than the date of the consummation of the Company’s proposed Change in
Control. Prior to the New Exercise Date, the Committee will notify each
Participant, in writing or electronically, that the applicable Exercise Date has
been changed to the New Purchase Date and that the Participant’s option will be
exercised automatically on the New Exercise Date, unless such Participant has
withdrawn from the Option Period prior to the New Exercise Date as provided in
Section 5.1 hereof. Alternatively, the Committee and the successor corporation
may provide that each outstanding option under the Plan will be assumed or an
equivalent option will be substituted by the successor corporation or a parent
or subsidiary of the successor corporation. For purposes of this Section 4.2.2,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Change in Control, each holder of an option under the Plan would be entitled
to receive the same number and kind of shares of stock or the same amount of
property, cash or securities as such holder would have been entitled to receive
upon the occurrence of the transaction if the holder had been, immediately prior
to the transaction, the holder of the number of shares of Stock covered by the
option at such time (after giving effect to any adjustments in the number of
shares of tock covered by the option as provided for in Section 4.2.1 hereof);
provided, however, that if the consideration received in the transaction is not
solely common stock of the successor corporation or its parent (as defined in
Section 424(e) of the Code), the Committee may, with the consent of the
successor corporation, provide for the consideration to be received upon
exercise of the option to be solely common stock of the successor corporation or
its parent equal in Fair Market Value to the per share consideration received by
holders of shares of Stock in the transaction.

4.3 Insufficient Shares. If the aggregate funds available for the purchase of
Stock on any Exercise Date would cause an issuance of Stock in excess of the
number provided for in Section 4.1 hereof, (i) the Committee shall
proportionately reduce the number of shares of Stock which would otherwise be
purchased by each Participant in order to eliminate such excess and (ii) the
Plan shall automatically terminate immediately after such Exercise Date.

4.4 Confirmation. Confirmation of each purchase of Stock hereunder shall be made
available to the Participant in either written or electronic format. A record of
purchases shall be maintained by appropriate entries on the books of the
Company. Unless otherwise determined by the Committee, shares of Stock delivered
to a Participant hereunder may not be assigned, transferred, pledged or
otherwise disposed of in any way by the Participant during the six (6) month
period following such delivery to the Participant (other than by will or the
laws of descent and distribution, as provided in Section 5.2 hereof or in
connection with a Change in Control) and the shares of Stock shall bear an
appropriate legend (to the extent such shares of Stock are certificated)
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions of the Avantor, Inc. 2019 Employee Stock Purchase Plan
(the “Plan”), including, without limitation, the restriction that the shares may
not be assigned, transferred, pledged or otherwise disposed of in any way during
the six (6) month period following the date of delivery of such shares (other
than by will or the laws of descent and distribution, as provided in Section 5.2
of the Plan or in connection with a Change in Control). A copy of the Plan is on
file at the principal office of Avantor, Inc.”

 

6



--------------------------------------------------------------------------------

4.5 Rights as Shareholders. The shares of Stock purchased by a Participant on an
Exercise Date shall, for all purposes, be deemed to have been issued and sold as
of the close of business on such Exercise Date. Prior to that time, none of the
rights or privileges of a shareholder of the Company shall exist with respect to
such shares (including right to vote or receive dividends) and a Participant
shall only have the rights of an unsecured creditor with respect to such shares
of Stock.

Article V

Termination of Participation

5.1 Voluntary Withdrawal. A Participant may withdraw from the Plan at any time
by filing notice of withdrawal prior to the close of business on the date
immediately preceding the applicable Exercise Date. Upon withdrawal, the entire
amount, if any, in a Participant’s Account shall be refunded to him without
interest (unless the Company determines that it is obligated to do so pursuant
to laws applicable in a particular jurisdiction). Any Participant who withdraws
from the Plan may again become a Participant in accordance with Section 2.1
hereof.

5.2 Termination of Eligibility. If a Participant ceases to be eligible under
Section 2.1 hereof for any reason, the dollar amount and the number of unissued
shares in such Participant’s Account will be refunded or distributed to the
Participant, or in the case of death, the Participant’s designated beneficiary
or estate, or otherwise disposed of in accordance with policies and procedures
prescribed by the Committee in cases where such a refund or distribution may not
be possible, in each case, without interest (unless the Company determines that
it is obligated to do so pursuant to laws applicable in particular
jurisdiction).

Article VI

General Provisions

6.1 Notices. Any notice which a Participant files pursuant to the Plan shall be
made on forms prescribed by the Committee and shall be effective only when
received by the Company.

6.2 Condition of Employment. Neither the creation of the Plan nor participation
therein shall be deemed to create any right of continued employment or in any
way affect the right of the Company or a Designated Subsidiary to terminate or
otherwise modify an Employee’s employment at any time.

6.3 Withholding of Taxes. Each Participant shall, no later than the date as of
which the value of an option under the Plan and/or shares of Stock first becomes
includible in the income of the Participant for income tax purposes, pay to the
Company, or make arrangements satisfactory to the Committee regarding payment
of, any taxes of any kind required by law to be withheld with respect to such
option or shares of Stock. The obligations of the Company under the Plan shall
be conditioned upon the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right (but not the obligation)
to deduct any such taxes from any payment of any kind otherwise due to the
Participant. In particular, to the extent a Participant is subject to taxation
under U.S. Federal income tax law, if the Participant makes a disposition,
within the meaning of Section 424(c) of the Code of any share or shares of Stock
issued to the Participant pursuant to the Participant’s exercise of an option,
and such disposition occurs within the two-year period commencing on the day
after the first date of the Option Period or within the one-year period
commencing on the day after the Exercise Date, the Participant shall, within ten
(10) days of such disposition, notify the Company thereof and thereafter
immediately deliver to the Company any amount of Federal, state or local income
taxes and other amounts which the Company informs the Participant the Company
may be required to withhold.

 

7



--------------------------------------------------------------------------------

6.4 Amendment of the Plan. The Board of Directors or the Committee may at any
time, or from time to time, amend the Plan in any respect, except that, without
approval of the shareholders, no amendment may (a) increase the aggregate number
of shares reserved under the Plan other than as provided in Section 4.2.1
hereof, (b) materially increase the benefits accruing to Participants or
materially modify the requirements as to eligibility for participation in the
Plan. Any amendment of the Plan must be made in accordance with applicable
provisions of the Code and/or any regulations issued thereunder, any other
applicable law or regulations, and the requirements of the principal exchange
upon which the Stock is listed. The Plan may not be amended in any way that will
cause rights issued under the Plan to fail to meet the requirements for employee
stock purchase plans as defined in Section 423 of the Code or any successor
thereto. To the extent necessary to comply with Rule 16b-3 under the Exchange
Act, Section 423 of the Code, or any other applicable law or regulation, the
Company shall obtain shareholder approval of any such amendment.

6.5 Application of Funds. All funds received by the Company by reason of
purchases of Stock hereunder may be used for any corporate purpose and neither
the Company nor any Designated Subsidiary shall be obligated to segregate such
payroll deductions.

6.6 Legal Restrictions. The Company shall not be obligated to sell shares of
Stock hereunder if counsel to the Company determines that such sale would
violate any applicable law or regulation.

6.7 Gender. Whenever used herein, use of any gender shall be applicable to both
genders.

6.8 Power to Vary Terms with Respect to Non-U.S. Employees or Adopt Sub-Plans.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws or regulations in other countries in which the Company and its
Designated Subsidiaries operate or have Participants or to otherwise facilitate
administration of the Plan, the Committee shall have the power and authority at
any time to (i) modify the terms and conditions of the Plan as applicable to
individuals outside the United States to comply with applicable foreign laws or
regulations, tax policy, accounting principles or customs or to facilitate
administration of the Plan; (ii) establish sub-plans and modify administrative
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such sub-plans and/or modifications shall be
attached to this Plan as appendices); and (iii) take any action that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals or any applicable laws. To the extent any
sub-plans are established, the rules of such sub-plans may take precedence over
other provisions of this Plan, with the exception of Section 4.1 hereof, but
unless otherwise superseded by the terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan. Notwithstanding the
foregoing, the Committee may not take any actions hereunder that would violate
the Exchange Act, the Code, any securities law or governing statute or any other
applicable law or cause the Plan not to comply with Section 423 of the Code.

6.9 Conditions Upon Issuance of Shares.

6.9.1 If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of shares of Stock upon any
securities exchange or under any state, Federal or foreign law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of shares of Stock
hereunder, no option may be exercised or paid in whole or in part unless and
until such listing, registration, qualification, consent and/or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Committee.

 

8



--------------------------------------------------------------------------------

6.9.2 If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Stock pursuant to an option is or may be in the
circumstances unlawful, contravene the requirements of any stock exchange, or
result in the imposition of excise taxes on the Company or any subsidiary under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act of 1933, as amended, or otherwise with respect to shares of
Stock or options and the right to exercise any option shall be suspended until,
in the opinion of such counsel, such sale or delivery shall be lawful or will
not result in the imposition of excise taxes on the Company or any subsidiary.

6.9.3 The Committee, in its absolute discretion, may impose such restrictions on
the ownership and transferability of the shares of Stock purchasable or
otherwise receivable by any person under any option as it deems appropriate. The
certificates evidencing such shares may include any legend that the Committee
deems appropriate to reflect any such restrictions.

6.10 Governing Law. The Plan and all rights and obligations thereunder shall be
constructed and enforced in accordance with the laws of the State of Delaware
and any applicable provisions of the Code and the related regulations.

6.11 Jurisdiction: Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any agreement, or any judgment entered by any court of
competent jurisdiction in respect of any thereof, shall be resolved only in the
courts of the State of Delaware or the United States District Court for the
District of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, the Company and each eligible Employee shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any
agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
eligible Employee may now or thereafter have to the venue or jurisdiction of any
such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE PLAN OR ANY AGREEMENT, (d) agree
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party, in the case of an eligible
Employee, at the eligible Employee’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.

6.12 Unfunded Status of Plan. The Plan shall be an unfunded plan. The Committee
may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Stock or make payments, provided
that the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

6.13 Code Section 409A. The Plan is exempt from the application of Section 409A
of the Code and any ambiguities herein will be interpreted to so be exempt from
Section 409A of the Code. In furtherance of the foregoing and notwithstanding
any provision in the Plan to the contrary, if the Committee determines that an
option granted under the Plan may be subject to Section 409A of the Code or that
any provision in the Plan

 

9



--------------------------------------------------------------------------------

would cause an option under the Plan to be subject to Section 409A of the Code,
the Committee may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action the Committee determines is
necessary or appropriate, in each case, without the Participant’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Section 409A of the Code,
but only to the extent any such amendments or action by the Committee would not
violate Section 409A of the Code. Notwithstanding the foregoing, the Company
shall have no liability to a Participant or any other party if the option to
purchase Stock under the Plan that is intended to be exempt from or compliant
with Section 409A of the Code is not so exempt or compliant or for any action
taken by the Committee with respect thereto. The Company makes no representation
that the option to purchase Stock under the Plan is compliant with Section 409A
of the Code.

6.14 Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

6.15 Successors. The provisions of the Plan shall, in accordance with its terms,
be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

 

10